Case 2:20-cv-00516-GMN-VCF Document 21
                                    20 Filed 07/17/20
                                             07/16/20 Page 1 of 2
Case 2:20-cv-00516-GMN-VCF Document 21
                                    20 Filed 07/17/20
                                             07/16/20 Page 2 of 2




           16th




                              IT IS SO ORDERED.

                              Dated this ____
                                         16 day of July, 2020.




                              ___________________________________
                              Gloria M. Navarro, District Judge
                              UNITED STATES DISTRICT COURT
